                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                      §
V.                                             § CRIMINAL NO. 1:17CR153(3)

MIGUEL GERARDO RODRIGUEZ                      §

                                WAIVER OF INDICTMENT

       I, Miguel Gerardo Rodriguez, hereby acknowledge my ri ht to have my case

considered by a grand jury and indicted within thirty (30) days of my arrest. I hereby waive

this right to be indicted within thirty (30) days of arrest in order that my attorney and the

attorney for the Government have an adequate opportunity to discuss my case. Not only do

I waive the right to be indicted within thirty (30) days of my arrest, but I waive my right to

an indictment all together and choose to permit the Government to proceed by Information.

DATE: April 17, 2019
                                                     \




                                                  ttorney for Defendant, David Grove




                                              1
